Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 09, 2021 and September 01, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner

Priority
This application discloses and claims only subject matter disclosed in the prior International Patent Application No.PCT/CN2019/095595 filed July 11, 2019, which claims the priority benefit of Chinese Patent Application No. CN 201810798331.2 filed July 19, 2018, and names the inventor or at least one joint inventor named in the prior application. The examiner acknowledges the Applicant’s claim for the benefit of the filing date of the prior application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrahi et al (US Patent Application Pub. No. 2018/0219946 A1) hereinafter Farrahi, in view of Lamport (US Patent Application Pub. No. 2006/0136781 A1). 
Regarding claims 1, 15, 19 and 20, Farrahi teaches: 
A distributed processing method based on a consistency protocol, applied to a network node device, the method comprising: (see Fig.1 and ¶ [0001],[0003],[0041], Farrahi shows a system having a cluster of nodes using a consistency protocol based on a consistency protocol)  in which nodes communicate and coordinate their actions such that the state of system is replicated and consistent across the node (applied to a network node) implemented by distributing key/value stores that allow the storage and retrieval of values based on a key, which constitutes a unique identifier)
transmitting a decree prepare request including a first decree number, …the first decree number representing a leader number of a current node, and the leader number representing a number of a decree at which the current node that becomes a leader node is located; and (see Fig.4a steps 124,128 and ¶ [0056]-[0061], Farrahi shows a node receiving a client request and determining whether it is a PUT request i.e. write a value or a GET request i.e. read a value. Upon receiving the PUT request, the node searches its local database e.g. its stored log to find the largest sequence number originated by any node in the cluster and the largest order number issued by itself and assigns the largest sequence number+1 as the sequence number of the new key-value (representing a leader number of a current node), the node can then multicast the new record to the entire cluster as a PUT command (transmitting a decree prepare request including a first decree number), which instructs the receiving peer nodes to create a new record for this request and initiates a “call for vote” to listen for changes regarding the new order number)
in response to receiving decree promises from at least a preset quantity of nodes among the other nodes, enabling the fast write operation from a subsequent decree number of a second decree number determined based on the decree promises, each of the decree promises including the first decree number (see Fig.4b step 146 and ¶ [0049],[0064], Farrahi shows a node may require a supermajority vote before sending confirmation to the client of a successful write/read operation, an example supermajority (S) for a cluster of n nodes can be defined as: S(n)=[n/2]+1+g, where, g is the number of nodes that are allowed to be partitioned from the cluster without interrupting the operation (a preset quantity of nodes among the other nodes), the receiving decree promises) where the threshold number of votes is a supermajority or other defined threshold. If the call for vote regarding a PUT request receives a supermajority of votes from the cluster nodes, the initiator node will acknowledge the success of the PUT request to the client (enabling the fast write operation) and also multicast the confirmed new entry to the rest of the cluster via the UPDATE message which includes the highest sequence number issued in the cluster (a subsequent decree number of a second decree number determined based on the decree promises) to synchronize all of the nodes)
Farrahi does not explicitly show:
the decree prepare request requesting other nodes to promise to no longer accept a fast write operation initiated by a leader node whose leader number is less than the first decree number 
Lamport shows:
the decree prepare request requesting other nodes to promise to no longer accept a fast write operation initiated by a leader node whose leader number is less than the first decree number (see Fig. 1 and [0008],[0064], Lamport shows a system using a Paxos algorithm, in which any individual device can act as a leader and seek to propose a given client command for execution by every device in the system, where a proposal is sent with a proposal number for a proposal that the leader intends to submit and each of the remaining devices can then respond to the leader's suggestion of a proposal number with an indication of the last proposal they voted for, or an indication that they have not voted for any proposals. When a peer device receives a proposal and it has not promised to vote for another proposal in the meantime, the device can cast a vote for the proposal, the device can only promise to vote for a proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for (promise to no longer accept a fast write operation initiated by a leader node whose leader number is less than the first decree number)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farrahi to incorporate the teaching of Lamport such that when a node in the cluster receives a PUT command from the initiator node and it has not promised to vote for another proposal request in the meantime, it can cast a vote and only promise to vote if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for. Doing so would enable faster and more reliable consensus since the system/initiator node would always select a higher sequence number than has been previously promised.

Regarding claims 2 and 16, Farrahi modified by Lamport teaches the method and apparatus of claims 1 and 15 
Farrahi shows:
The method according to claim 1, wherein a decree promise includes the first decree number and a previous decree number, the previous decree number indicating that a node transmitting the decree promise has voted for: performing a write operation in a decree corresponding to the previous decree number, the method further comprising determining the second decree number based on previous decree numbers in the decree promises (see Fig.4c and ¶ [0066]-[0072], Farrahi shows a peer node upon receipt of a PUT request updates its local log and add the new entry to its disk-buffer, finds the largest local sequence number (the previous decree number) and order number, and sends the new entry to the sender in a PUT REPLY message (decree promise includes the first decree number and a previous decree number), [0064] shows if the call for vote regarding a PUT request receives a supermajority of votes from the cluster nodes, the initiator node will acknowledge the success of the PUT request to the client and multicast the confirmed new entry to the rest of the cluster using an UPDATE request message which includes the highest sequence number determining the second decree number based on previous decree numbers in the decree promises)

Regarding claim 3, Farrahi modified by Lamport teaches claim 2 
Farrahi shows:
The method according to claim 2, wherein each of the decree promises further comprises a previous leader number indicating that the node transmitting the decree promise has voted for a node corresponding to the previous leader number to perform the fast write operation, and wherein the determining the second decree number comprises: determining a first leader number from the received decree promises, the first leader number being a largest value in previous leader numbers or a value appearing most frequently in the decree promises, and determining the second decree number based on first previous decree numbers corresponding to the first leader number (see promises (see [0066], Farrahi shows a peer node upon receipt of a PUT request updates its local log and add the new entry to its disk-buffer, finds the largest local sequence number (the previous decree number) and order number, and sends the new entry to the sender in a PUT REPLY message (node transmitting the decree promise has voted for a node corresponding to the previous leader number), Fig.5 step 230 and ¶ [0079]-[0084] shows the node initiates a voting process to confirm that there are no conflicts with the request, and a peer node can modify the vote field to indicate its validation/confirmation of the write request, and can reply to the node to indicate the peer node confirms the sequence number assigned by the first node as valid or, alternatively, to propose a second, different sequence number to be used for the write operation (determining a first leader number from the received decree promises, the first leader number being a largest value in previous leader numbers)

Regarding claim 4, Farrahi modified by Lamport teaches claim 2 
Farrahi shows:
The method according to claim 2, wherein the determining the second decree number comprises: in response to receiving an (N+1)th previous decree number, determining that a largest value in the previous decree numbers in received (N+1) decree promises is the second decree number, (N+1) being the preset quantity (see ¶ [0064],[0082]-[0084], Farrahi shows the sequence number validation message further includes an indication of one of: a) confirming the sequence number associated with the write command, or b) proposing a different sequence number to be associated with the stored data (receiving an (N+1)th previous decree number) and the first node can modify the entry in its local log in accordance with the received sequence number validation message(s), also, the vote field stored in the local log can be modified and used to track which particular nodes in the cluster have positively acknowledged the sequence number associated with the requested write operation and votes for newly proposed sequence numbers can also tracked. The node can compare the number of received sequence number validation “votes” with a target threshold number (preset quantity) and determine that a threshold number of confirmations of the initial sequence number or a threshold number of proposals for a second sequence number have been received from peer nodes in the cluster, [0060] shows the largest sequence number and largest order number currently on record will each be incremented by for the new entry (a largest value in the previous decree numbers in received (N+1) decree promises is the second decree number)

Regarding claim 5, Farrahi modified by Lamport teaches claim 2 
Farrahi shows:
The method according to claim 2, wherein the determining the second decree number comprises: in response to a quantity of decree promises corresponding to received previous decree numbers being greater than the preset quantity, determining, as the second decree number, a largest value of decree numbers that corresponds to an estimated quantity of votes not less than the preset quantity and that is in the received previous decree numbers (see [0064],[0017], Farrahi shows if a quantity of decree promises corresponding to received previous decree numbers), the initiator node will acknowledge the success of the PUT request to the client and multicast the confirmed new entry to the rest of the cluster using an UPDATE request message which includes the highest sequence number issued in the cluster (the second decree number, a largest value of decree numbers that corresponds to an estimated quantity of votes not less than the preset quantity)

Regarding claims 7 and 17, Farrahi modified by Lamport teaches the method and apparatus of claims 1  and 15
Farrahi shows:
The method according to claim 1, further comprising, after the enabling the fast write operation: transmitting a ballot request, the ballot request including a fast write identifier, the first decree number, a third decree number greater than the second decree number, and a decree value corresponding to the third decree number, the ballot request requesting the other nodes to record the decree value in a decree corresponding to the third decree number; and performing a write operation in the decree corresponding to the third decree number in response to receiving at least the preset quantity of votes that comprise votes of the third decree number (see ¶ [0056]-[0061],[0013],[0039], Farrahi shows a node receiving a client PUT request i.e. write a value, the node searches its local database e.g. its stored log to find the largest sequence number originated by any node in the cluster and the largest order number issued by itself and assigns the largest sequence number+1 as the sequence number of the new key-value, then multicasts the new record to the entire cluster as a PUT command (performing a write operation), which instructs the receiving peer nodes to create a new record for this request (requesting the other nodes to record the decree value in a decree corresponding to the third decree number) and initiates a call for vote (ballot request)

Regarding claims 8 and 18, Farrahi modified by Lamport teaches the method and apparatus of claims 1 and 15
Farrahi shows:
The method according to claim 1, further comprising, prior to transmitting the decree prepare request: determining, in response to receiving a data operation request, whether the current node meets preset conditions, the preset conditions being that the current node has become the leader node and receives the decree promises from at least the preset quantity of nodes; and writing the data operation request according to preset operations of the consistency protocol in response to determining that the current node does not meet the preset conditions (see Fig.5 and ¶ [0079], Farrahi shows the first node receiving a write operation request from a client device which can include data, such as a value and associated key, to be stored in the cluster. The first node can assign an order number and/or a sequence number to the received request. The sequence number can be assigned by determining the largest sequence number stored at the first node and incrementing it by one and the first node can store the received write request information as a new entry in its local log associated with the assigned sequence number (writing the data operation request according to preset operations of the consistency protocol)

Regarding claim 10, Farrahi modified by Lamport teaches claim 1 
Farrahi does not explicitly show:
The method according to claim 1, further comprising: extracting, in response to receiving a second decree prepare request from a second node, a fourth decree number from the second decree prepare request, the second decree prepare request indicating a request from the second node to other nodes to promise to no longer accept a fast write operation initiated by a leader node whose leader number is less than the fourth decree number, and the fourth decree number representing a leader number of the second node; and comparing the fourth decree number with a second previous leader number stored in the current node, and determining, based on a comparison result, whether to transmit a second decree promise to the second node
Lamport shows:
The method according to claim 1, further comprising: extracting, in response to receiving a second decree prepare request from a second node, a fourth decree number from the second decree prepare request, the second decree prepare request indicating a request from the second node to other nodes to promise to no longer accept a fast write operation initiated by a leader node whose leader number is less than the fourth decree number, and the fourth decree number representing a leader number of the second node; and comparing the fourth decree number with a second previous leader number stored in the current node, and determining, based on a comparison result, whether to transmit a second decree promise to the second node (see Fig. 1 and [0008],[0064], Lamport shows a system using a Paxos algorithm, in which any individual device can act as a leader and seek to propose a given client command for execution by every device in the system, where a proposal is sent with a proposal number for a proposal that the leader intends to submit and each of the remaining devices can then respond to the leader's suggestion of a proposal number with an indication of the last proposal they voted for, or an indication that they have not voted for any proposals. When a peer device receives a proposal and it has not promised to vote for another proposal in the meantime, the device can cast a vote for the proposal, the device can only promise to vote for a proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for (indicating a request from the second node to other nodes to promise to no longer accept a fast write operation initiated by a leader node whose leader number is less than the fourth decree number)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farrahi to incorporate the teaching of Lamport such that when a node in the cluster receives a PUT command from the initiator node and it has not promised to 

Regarding claim 11, Farrahi modified by Lamport teaches claim 10
Farrahi does not explicitly show:
The method according to claim 10, wherein the determining, based on the comparison result, whether to transmit the second decree promise comprises: discarding the second decree prepare request based on the fourth decree number being less than the second previous leader number; and transmitting the second decree promise to the second node based on the fourth decree number being greater than or equal to the second previous leader number, the second decree promise including the fourth decree number and indicating a promise to no longer accept the fast write operation initiated by the leader node whose leader number is less than the fourth decree number
Lamport shows:
The method according to claim 10, wherein the determining, based on the comparison result, whether to transmit the second decree promise comprises: discarding the second decree prepare request based on the fourth decree number being less than the second previous leader number; and transmitting the second decree promise to the second node based on the fourth decree number being greater than or equal to the second previous leader number, the second decree promise including the fourth decree number and indicating a promise to no longer accept the fast write operation initiated by the leader node whose leader number is less than the fourth decree number (see Fig. 1 and [0008],[0064], Lamport shows when a peer device receives a proposal and it has not promised to vote for another proposal in the meantime, the device can cast a vote for the proposal, the device can only promise to discarding the second decree prepare request based on the fourth decree number being less than the second previous leader number)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farrahi to incorporate the teaching of Lamport such that when a node in the cluster receives a PUT command from the initiator node and it has not promised to vote for another proposal request in the meantime, it can cast a vote and only promise to vote if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for otherwise it will discard the proposal. Doing so would enable faster and more reliable consensus since the system/initiator node would always select a higher sequence number than has been previously promised.

Regarding claim 12, Farrahi modified by Lamport teaches claim 11
Farrahi does not explicitly show:
The method according to claim 11, wherein the second decree promise further includes a second previous decree number, the second previous decree number indicating that the current node has voted for performing a write operation in a decree corresponding to the second previous decree number.
Lamport shows:
The method according to claim 11, wherein the second decree promise further includes a second previous decree number, the second previous decree number indicating that the current node has voted for performing a write operation in a decree corresponding to the second previous decree number (see Fig. 1 and [0008],[0064], Lamport shows a proposal is sent with a proposal number for a proposal that the leader intends to submit and each of the remaining devices can then respond to the leader's suggestion of a proposal number with an indication of the last proposal they voted for (the second previous decree number)


Regarding claim 13, Farrahi modified by Lamport teaches claim 1 
Farrahi shows:
The method according to claim 1, further comprising: extracting, in response to receiving a second ballot request comprising a fast write identifier, a fifth decree number, a sixth decree number greater than the fifth decree number, and a decree value corresponding to the sixth decree number from the second ballot request, the fifth decree number representing a leader number of a transmission node of the ballot request, and the leader number representing a number of a decree at which the transmission node that becomes the leader node is located; and comparing the fifth decree number with a previous leader number stored in the current node, Fig.4a steps 124,128 and ¶ [0056]-[0061], Farrahi shows a node receiving a client request and determining whether it is a PUT request i.e. write a value or a GET request i.e. read a value. Upon receiving the PUT request, the node searches its local database e.g. its stored log to find the largest sequence number originated by any node in the cluster (previous leader number stored in the current node)
Farrahi does not explicitly show:
based on a comparison result, whether to record the decree value in a decree corresponding to the sixth decree number.
Lamport shows:
based on a comparison result, whether to record the decree value in a decree corresponding to the sixth decree number (see Fig.4 and [0071],[0079] Lamport shows a proposal is sent with a proposal number for a proposal that the leader intends to submit and each of the remaining devices can then respond to the leader's suggestion of a proposal number with an indication of the last proposal they voted for, a device can vote for a function so long as the device has not responded to a suggestion of a new proposal having a larger proposal number than the proposal for which the vote is currently being requested (comparing the fifth decree number with a previous leader number stored in the current node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farrahi to incorporate the teaching of Lamport such that when a node in the cluster receives a PUT command from the initiator node and it has not promised to vote for another proposal request in the meantime, it can cast a vote and only promise to vote if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for and respond to the leader's suggestion of a proposal number with an indication of the last proposal they voted for. Doing so would enable faster and more reliable consensus since the system/initiator node would always select a higher sequence number than has been previously promised.

Regarding claim 14, Farrahi modified by Lamport teaches claim 14
Farrahi does not explicitly show:
The method according to claim 13, wherein the determining, based on the comparison result, whether to record the decree value comprises: discarding the second ballot request based on the fifth decree number being less than the previous leader number; and transmitting a vote to the transmission node based on the fifth decree number being greater than or equal to the previous leader number, and performing an operation of recording vote information in the decree corresponding to the sixth decree number, the vote including the sixth decree number and the fast write identifier, and the vote information comprising the fifth decree number, the decree value, and the fast write identifier.
Lamport shows:
The method according to claim 13, wherein the determining, based on the comparison result, whether to record the decree value comprises: discarding the second ballot request based on the fifth decree number being less than the previous leader number; and transmitting a vote to the transmission node based on the fifth decree number being greater than or equal to the previous leader number, and performing an operation of recording vote information in the decree corresponding to the sixth decree number, the vote including the sixth decree number and the fast write identifier, and the vote information comprising the fifth decree number, the decree value, and the fast write identifier. (see Fig. 1 and [0008],[0064], Lamport shows when a peer device receives a proposal and it has not promised to vote for another proposal in the meantime, the device can cast a vote for the proposal, the device can only promise to vote for a proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for, the use of proposal numbers allows the system to achieve correct operation, if it does not, it can be ignored (discarding the second ballot request based on the fifth decree number being less than the previous leader number)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farrahi to incorporate the teaching of Lamport such that when a node in the cluster receives a PUT command from the initiator node and it has not promised to vote for another proposal request in the meantime, it can cast a vote and only promise to vote if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for otherwise it will discard the proposal. Doing so would enable faster and more reliable consensus since the system/initiator node would always select a higher sequence number than has been previously promised.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farrahi, in view of Lamport, and in further view of Watanabe (US Patent Application Pub. No. 2012/0254287 A1).
Regarding claim 6: Farrahi modified by Lamport teaches claim 5
Farrahi does not explicitly show:
The method according to claim 5, wherein the determining, as the second decree number, the largest value of decree numbers comprises: ranking the previous decree numbers according to values, and determining that a previous decree number ranked (N+1)th in ascending order is the second decree number, (N+1) being the preset quantity 
Watanabe shows:
The method according to claim 5, wherein the determining, as the second decree number, the largest value of decree numbers comprises: ranking the previous decree numbers according to values, and determining that a previous decree number ranked (N+1)th in ascending order is the second decree number, (N+1) being the preset quantity (see Fig. 1 and [0018],[0002], Watanabe shows a distributed computing system for achieving consensus among the computing devices, Fig.3 and [0107],[0050]-[0052] shows a node sends a proposal using a serial number and receives accept signals and performs a winning consensus judgement step, and executes the instances in the ascending order of the instance serial numbers (number ranked (N+1)th in ascending order is the second decree number)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farrahi to incorporate the teaching of Watanabe such that the initiator node determines the highest sequence number from the PUT REPLY messages in ascending order and multicast the confirmed new entry in the UPDATE message which includes the highest sequence number (see Farrahi [0064] shows if the call for vote regarding a PUT request receives a supermajority of votes from the cluster nodes, the initiator node will acknowledge the success of the PUT request). Doing so would enable more scalable consensus .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farrahi, in view of Lamport, and in further view of Junqueira et al (US Patent Application Pub. No. 2009/0165018 A1) hereinafter Junqueira.
Regarding claim 9: Farrahi modified by Lamport teaches claim 8
The method according to claim 8, wherein the preset operations comprise transmitting a first ballot request, and the method further comprises:.. determining, in response to receiving votes with respect to the first ballot request from at least the preset quantity of nodes, that the current node becomes the leader node (see Fig.4a and ¶ [0056]-[0061], Farrahi shows a node receiving a client request the node searches its local database/stored log to find the largest sequence number originated by any node in the cluster and the largest order number issued by itself and assigns the largest sequence number+1 as the sequence number of the new key, and  initiates a call for vote, ¶ [0049],[0064] shows the node receives a supermajority of votes from the cluster nodes, and indicates success via the UPDATE message which includes the highest sequence number issued in the cluster to synchronize all of the nodes (receiving votes with respect to the first ballot request from at least the preset quantity of nodes, that the current node becomes the leader node)
Farrahi does not explicitly show:
determining, in response to determining that the current node is not the leader node and based on processing load of the current node whether the current node is to be elected as the leader node; 
writing election information into a decree value of the first ballot request in response to determining that the current node is to be elected as the leader node;
Junqueira shows:
determining, in response to determining that the current node is not the leader node and based on processing load of the current node whether the current node is to be elected as the leader node; writing election information into a decree value of the first ballot request in response to determining that the current node is to be elected as the leader node; (see Fig. 1 and [0002],[0007], Junqueira shows a distributed processing system that relates to election of a leader from a group of processes, such a leader may accomplish tasks or coordinate tasks and allows distributed processing systems to tolerate failures without halting the system upon such an event, [0016],[0020] shows recognition of a failure may trigger a leader election procedure by having a processes broadcasting their process identifiers and most current transaction identifier (whether the current node is to be elected as the leader node; writing election information into a decree value of the first ballot request in response to determining that the current node is to be elected as the leader node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farrahi to incorporate the teaching of Junqueira such that the initiator node determines based on a trigger event to perform a leader election. Doing so would enable the system to be scalable, highly available and fault tolerant since a node would initiate a leader election procedure based on an event..



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
RANJAN . PANT
Examiner
Art Unit 2458 

/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458